Title: From Thomas Jefferson to James Magoffin, 3 May 1801
From: Jefferson, Thomas
To: Magoffin, James


               
                  Sir
                  Washington May 3. 1801.
               
               Your favor of Mar. 23. was put into my hand just as I was setting out on a short visit to Monticello, from which place I am returned only three days ago. this I hope will apologize for the tardiness of my acknoleging the reciept of it, together with my thanks for the book it covered. I should be glad to see a new & better edition of it, and that it should be made without any retouches by the author. as it is, [it] contains sound & excellent principles, from which however it’s author has lamentably [swerved?] in his doctrine & conduct in public life. so that the earliest & not the latest editions of this book, will, I am persuaded, be longest approved, should the author revise them accept assurances of my esteem & respect.
               
                  
                     Th: Jefferson
                  
               
            